DETAILED ACTION
Response to Arguments
This is in response to the After Final communication filed on 02/17/2022. The Applicants arguments have been considered but they are not persuasive.
The Applicant argues that the prior art of reference, Kahn (US 2002/0143531), fail to disclose the limitations "responsive to determining that the received media stream does not comprise closed-captioned data, extracting an audio stream from the media stream; and responsive to extracting the audio stream, inputting the audio stream into a speech-to-text processor to derive the text stream", as argued in page 1 of Applicant's Remarks 02/17/2022. The Examiner respectfully disagrees. Kahn discloses a method for converting audio speech signals to textual data. When it is determined that there is no CC data in the signal, the audio signal is parsed for CC information, i.e. responsive to determining that the received media stream does not comprise closed-captioned data, extracting an audio stream from the media stream. The HMM element is received from the audio signal and is used in speech recognition. This is where the audio is processed and converted into textual data to be displayed, i.e. and responsive to extracting the audio stream, inputting the audio stream into a speech-to-text processor to derive the text stream, see Fig. 2 and [0028] and Fig. 3 and [0039], etc. of Kahn. Under Broadest Reasonable Interpretation (BRI), the Examiner equates the instant claims to be unpatentable over the combination of Bruner and Kahn. Therefore, the claims remain rejected under 35 U.S.C 103 as being unpatentable over the combination.


/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421